Title: To Benjamin Franklin from David Gallwey & Co., 31 January 1784
From: Gallwey, David, & Co.
To: Franklin, Benjamin


          
            Nantes 31 Jany. 1784
          
          We had the honour to address your excelency the 22d. inst. on the Subject of an insurance we effected by order & for account of Messr. Jonathan Nesbitt & Co. of L’orient on the american ship Nancy Capn. Sewel parted from Philadelphia for Lorient the 16. of March 1783. arrived safe, the Conditions of the Policy are that sd. ship arriving without risk of capture the Premio woud be five per cent. if the contrary Twenty five, its evident from the 22d. art. of the Treaty of Peace between the kings of France and Great Britain that hostilities were to have ceased in all the Seas to the Nortwhard of the Canaries whether in the Ocean or Mediteranean on the 3d. March. which is plainly demonstrated by the inclosed authentick coppy of a sentence pronouncd by the Admiralty Court of Tortola in the cause of the Brigg. Justine Capne. Michateau captur’d on the 4th. day of March 1783. at 4 ô clock A.M, in 30 Degrees 40 minutes north latitude & given up to her owners. Notwithstanding these proofs produced at the Court of admiralty sentence has been given against us to pay by Provision & in cash Twenty Five per Cent to the underwriters in consequence of the Comte de Vergennes letter of the 15th. November; we have enter’d an appeal but are obliged to pay the money.
          If your Excellency is not pleased to interfare & obtain a quick decision of this question from the minister, this Lawsuit may continue for a number of years & the Proprietors of this Ship lye out of a Considerable Sum.
          
          We have the highest Confidence that your Excellency will take this affair into consideration & obtain a quick decision on it.
          We have the honor to be Your Excellencys Most Obedient & most devoted humble Servs.
          
            Dd: Gallwey & Co.
            His Excellency Benjamin Franklyn Esqr. Minister Plenipotentiary of the united States of America at the Court of France
          
        